Citation Nr: 1127912	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.T., a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to July 1975, and from August 2004 to October 2004, with intervening and subsequent service of unverified types in the Army Reserve and National Guard.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board Remanded the issue on appeal in May 2010.

In May 2009, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has arthritis of the left lower extremity secondary to the service-connected residuals of a gunshot wound injury to the left lower leg.  In the May 2010 Remand, the Board directed that VA examination be conducted and that  opinion be obtained to determine if the Veteran's left knee arthritis, or any other left leg/ankle/foot arthritis medically diagnosed as present, is related to service-connected left lower leg gunshot wound disability, or the residuals or treatment of that disability.  The response provided in the report of the VA examination conducted in September 2010 requires clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The examiner is requested to answer the following questions:

(a) Is arthritis present in the left lower extremity at the left knee?  If the answer to this question is yes, the examiner should state whether it is at least as likely as not (that is, is there a 50 percent, or greater, likelihood) that the disorder was caused or aggravated (permanently worsened) by or is secondary to the service-connected gunshot wound to the left lower leg, or residuals of that injury

(b) Is arthritis manifested in the left ankle, left foot, or in any other location in the left lower extremity (other than the left knee, addressed in the question above)?  If the answer to this question is yes, the examiner should state whether it is at least as likely as not (that is, is there a 50 percent, or greater, likelihood) that the disorder was caused or aggravated (permanently worsened) by or is secondary to the service-connected gunshot wound to the left lower leg, or residuals of that injury

2.  Thereafter, the AMC should readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


